Citation Nr: 1605844	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-43 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.


FINDINGS OF FACT

1.  An unappealed February 2002 rating decision continued the previous denial of service connection for the Veteran's lumbar spine disability based essentially on a finding that such disability was not shown to be related to his service. 

2.  Evidence received since the February 2002 decision does not tend to relate a lumbar spine disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in March 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter also complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA and private medical records have been secured, and the Veteran was afforded a VA examination.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the April 2015 hearing, the undersigned identified the issue, and advised the Veteran of what remained necessary to substantiate his claim, to include competent evidence of a nexus between his current back disability and the service.  He was advised that an opinion by a medical professional to that effect would constitute competent evidence.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

When there has been a final rating decision denying a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent regarding complaints or findings involving the low back.  On January 1970 service separation examination, his spine was normal.

The record shows the Veteran was awarded the Combat Action Ribbon.  

In September 1970, the Veteran submitted a claim for service connection for three disabilities, but no mention was made of the low back.

On December 1970 VA orthopedic examination, the Veteran had no low back complaints.  The spine was in midline with no evidence of abnormal curvature.

In January 1972, a lumbar myelogram noted a defect.  It was indicated that whether the defect was significant and represented a herniated nucleus pulposus depended on whether it correlated with clinical findings.  O. Lastres was listed as the referring physician.

In March 1972, the Veteran submitted a claim for service connection for a back condition, noting that the disability had occurred in October or November 1969.  He reported treatment in January 1972 from Dr. Lastres.

In February 1972 the Veteran was admitted to a VA hospital with complaints of right leg pain for the past two months.  A lumbar laminectomy and discectomy was performed.  The diagnosis was herniated nucleus pulposus at L4, L5 and S1 on the right.

An unappealed September 1972 rating decision denied the Veteran service connection for a back disability on the basis that it was not shown to be related to service.  He was notified of that determination, and did not appeal it.  

In April 2001, the Veteran submitted a statement in which he indicated that his family physician felt that his low back disability was related to service because of his job in service and because of when it occurred after service.  

Private medical records show the Veteran had complaints of low back pain in December 2000.  A history of a lumbar laminectomy in "1970" was noted.   The diagnoses were possible right sciatica and lumbosacral disc disease.

An unappealed February 2002 rating decision again denied the Veteran service connection for a back disability on the basis that it was not shown to be related to service.  He was notified of that determination, but did not appeal it.

Evidence received since the February 2002 rating decision includes private and VA medical records, the report of a VA examination and the Veteran's testimony at a hearing before the undersigned.  

The private medical records show that in October 2004, the Veteran was seen for persistent low back pain.  He stated he was injured in Vietnam and had a herniated disc for which he underwent L5-S1 discectomy.

On February 2009 VA orthopedic examination, the Veteran reported he was near a 155 howitzer when the muzzle blast caused him to be thrown and he landed on his lower back/buttocks.  He stated he did not seek medical attention at the time and that he received aspirin from a corpsman.  The diagnosis was multi-level degenerative disc disease of the thoracolumbar spine.  The examiner, who reviewed the record, concluded that the Veteran's lumbar disc syndrome was less likely than not related to his in-service back injury in Vietnam.  His opinion was based on the Veteran's history, his evaluation/examination, review of radiographic evidence and an extensive review of the Veteran's records, which contained no supporting documentation.  The examiner pointed out that the 1972 VA hospital report shows that the Veteran's complaints of right leg pain had been present for two months which suggested the symptoms started following service and not in 1969, as alleged.  He reiterated that without any supporting documentation or documented continuity of care from October/November 1969 until the diskectomy in 1972, it is less likely than not that the events are related.  

Private medical records show that in November 2010 the Veteran reported a history of a low back injury in service.  

On September 2012 VA traumatic brain injury examination, the Veteran stated that while in service he was running toward his gun to get ready to engage in a firefight and was exposed to a muzzle blast two to three yards away.  He related that the wave of the blast lifted him in the air and he landed on his buttocks.  He said he lost consciousness for several seconds and had low back pain when he regained consciousness, he was given aspirin, and returned to full duty the same day.  

The Veteran did not appeal the February 2002 rating decision that denied service connection for a back disability, and did not submit new and material evidence in the following year.  Therefore, the February 2002 rating decision is final, and new and material evidence to reopen the claim is required before the claim may be considered de novo.

At the outset, the Board notes that the Veteran served in combat and is entitled to consideration of his claims under the relaxed evidentiary standard afforded under 38 U.S.C.A. § 1154(b).  However, whether or not a current disability may be related to an injury in service absent evidence of continuity if symptoms is a medical question, in which § 1154(b) has no applicability. 

Notably, the Veteran's STRs are silent regarding a back disability, and his spine was normal on the January 1970 service separation examination.  When he was hospitalized by the VA in February 1972, he stated his complaints of right leg pain had been present for two months.  This contemporaneous evidence directly contradicts his more recent reassertions that he has had low back pain continuously since service.  

The claim of service connection for a low back disability was previously denied essentially on the basis that it was not shown to be related to service.  Therefore, for evidence received since the last final rating decision in the matter to relate to an unestablished fact necessary to substantiate the claim (and be new and material), it would have to tend to show that his low back disability is related to service.

The additional evidence received includes private and VA medical records and a VA examination.  As noted above, various treatment records show the Veteran receives treatment for low back pain which he states has been present since service.  Such information was previously in the record and the evidence showing continuing treatment is cumulative, and therefore not new.  The Veteran's repetitions of his previous assertions that his back disability is related to service are likewise cumulative, and not new.  VA has obtained a medical opinion in the matter which concluded that the Veteran's current low back disability is not related to service.  While it is true, as the Veteran alleges, that the VA examiner is not an orthopedic specialist, he did review the record and provided rationale for the opinion.  He is a medical professional qualified to provide medical opinions, and nothing in the opinion suggests that it is inadequate; notably, the Veteran has not provided any medical opinion evidence to the contrary.  

In fact, nothing received for the record since the February 2002 rating decision relates to the unestablished fact necessary to substantiate the claim of service connection for a low back disability or raises a reasonable possibility of substantiating such claim.  The record remains devoid of competent evidence linking the Veteran's low back disability to service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for a low back disability may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


